Exhibit 10.12

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT, made effective as of May 17, 2011, between:

 

UR-ENERGY USA INC.
(hereinafter referred to as “Corporation”)

 

and

 

PENNE A. GOPLERUD

(hereinafter referred to as “Ms. Goplerud”)

 

WHEREAS Ms. Goplerud is a resident of Golden, Colorado (United States) and Ms.
Goplerud will continue to be employed by the Corporation including to serve as
General Counsel and Secretary of Ur-Energy Inc. (“Ur-Energy”) and Ur-Energy’s
Affiliates pursuant to the terms of this Employment Agreement (the “Agreement”);

 

AND WHEREAS the Corporation is desirous of employing Ms. Goplerud and
compensating her for her services as General Counsel and Secretary of Ur-Energy
and Ur-Energy’s Affiliates and Ms. Goplerud is desirous of being so employed by
the Corporation;

 

AND WHEREAS Ur-Energy acknowledges its rights and obligations under this
Agreement;

 

NOW THEREFORE, for mutual consideration as set forth herein, it is agreed as
follows:

 

Article 1- EMPLOYMENT TERMS

 

1.01Services

 

(1)          Ur-Energy, through the Corporation, hereby agrees to continue to
employ Ms. Goplerud to perform the duties and functions of General Counsel and
Secretary of Ur-Energy and Ur-Energy Affiliates, or the substantial equivalent
thereof, and an officer of its Affiliates, from time to time. In each and all of
these capacities, Ms. Goplerud shall work at the direction of and reporting to
the Chief Administrative Officer of Ur-Energy.

 

(2)          Ms. Goplerud agrees that she shall devote her best efforts and full
time to the business and affairs of Ur-Energy and its Affiliates and otherwise
represent Ur-Energy and its Affiliates consistently with its best interests and
with the policies and standards of Ur-Energy or its Affiliates. The foregoing
commitment is subject to permitted vacation or leave time and subject to illness
or injury. These services will be performed by Ms. Goplerud to the best of her
abilities in a diligent, trustworthy and businesslike fashion. Ms. Goplerud
acknowledges that she has a fiduciary obligation to each of Ur-Energy and its
Affiliates.

 

(3)          Ms. Goplerud shall not engage in business activities which could
reasonably be understood to conflict with her duties, responsibilities and
obligations pursuant to this Agreement.

 

 

 

 

(4)          “Affiliate” or “Affiliates” shall be understood to mean an entity
that controls, is controlled by or is under common control with a second entity
including a joint venture arrangement, and “control” as used in this Agreement
shall mean either the possession, directly or indirectly, of 50% or more of the
equity or voting power in another entity, or the right or lawful power to
administer the affairs of another person or entity.

 

1.02Term

 

This Agreement shall be effective May 17, 2011 and shall continue to May 1,
2012. This Agreement shall be renewed automatically for additional twelve-month
periods, on the same terms and conditions, unless either party gives written
Notice of termination pursuant to the provisions of Section 3.01. Any such
Notice of termination must be received no later than ninety (90) days prior to
the expiry of this or any subsequently-renewed agreement.

 

1.03Remuneration

 

In consideration of the performance of her services and duties as General
Counsel and Secretary of Ur-Energy and Ur-Energy’s Affiliates, Ms. Goplerud will
be paid a salary of US$14,305 per month, less any deductions or withholdings
required by law. The parties will review Ms. Goplerud’s salary on an annual
basis during the term of the Agreement and make any adjustments agreed by the
parties.

 

1.04Benefits

 

The Corporation may adopt or continue in force benefits plans for the benefit of
its employees or certain of its employees. The Corporation may terminate any or
all such benefits plans at any time and may choose not to adopt any other plans.
Ms. Goplerud will be eligible to participate in any voluntary benefits plans the
Corporation chooses to implement and to offer to other comparable employees. Ms.
Goplerud’s rights under the benefits plans however shall be subject to and
governed by the terms of those plans.

 

1.05Vacation

 

Ms. Goplerud will be entitled to four weeks of paid vacation each twelve-month
period. In the event of termination, such vacation entitlement will be pro-rated
monthly for the part of a twelve-month period worked by Ms. Goplerud prior to
termination. Ms. Goplerud will take her vacation at a time or times reasonable
for Ur-Energy and its Affiliates and Ms. Goplerud in the circumstances. For
greater certainty, Sections 1.05 and 1.06 are provided to Ms. Goplerud in lieu
of “Paid Time Off” as set forth in policies of Ur-Energy and its Affiliates.

 

1.06Sick Leave

 

Ms. Goplerud will be entitled to up to 12 days of sick leave in each twelve
month period.

 

2

 

 

1.07Performance Bonus

 

(1)          At the sole discretion of the Board of Directors of Ur-Energy, Ms.
Goplerud is entitled to be considered for a performance bonus on an annual
basis. To the extent not otherwise included in the terms of any performance
bonus, a pro rata share of the performance bonus shall be paid if this Agreement
is cancelled pursuant to the terms of Section 1.02 or terminated pursuant to the
terms of Article 3, and in any event shall be paid as required by applicable law
or regulation.

 

(2)          Any such bonus shall be paid as soon as administratively
practicable after the end of the year to which the bonus relates, but in no
event later than the 15th day of the third month after the later of (i) the
first calendar year in which Ms. Goplerud’s right to the bonus is no longer
subject to a substantial risk of forfeiture, or (ii) the first taxable year of
the Corporation in which Ms. Goplerud’s right to the bonus is no longer subject
to a substantial risk of forfeiture.

 

1.08Stock Options

 

(1)          Options to acquire capital stock of Ur-Energy granted to Ms.
Goplerud prior to the date hereof will vest in accordance with the original
vesting schedule for such options and will continue to be governed under the
terms and conditions of the Ur-Energy Inc. Amended and Restated Stock Option
Plan 2005.

 

(2)          Ms. Goplerud shall be eligible to receive additional options, at
the discretion of the Board of Directors of Ur-Energy, the number, vesting
schedule and exercise price contingent on approval by the Board of Directors of
Ur-Energy, with exercise and other rights to be governed by the terms of the
stock option plan in force at the date of grant.

 

1.09Expenses

 

Ur-Energy or its Affiliates will promptly reimburse Ms. Goplerud for
out-of-pocket expenses, including reasonable travel costs, actually and properly
incurred by her in connection with the performance of her duties hereunder.
Ur-Energy or its Affiliates will pay for reasonable legal and business
association fees and dues and necessary continuing legal education courses
expenses for Ms. Goplerud. Ms. Goplerud shall furnish receipts to Ur-Energy for
all such expenses in accord with the then-current policy of Ur-Energy or its
Affiliates for expenses. All reimbursements shall be made in accordance with
Section 4.15 of this Agreement.

 

Article 2– covenants AND REPRESENTATIONS

 

2.01Promotion of the Corporation’s Interests; Representations of Ability to
Perform

 

(1)          Ms. Goplerud acknowledges and agrees that the execution of this
Agreement is adequate for the good faith performance and considerations provided
for in this Agreement. In relation to the services described in Section 1.01,
Ms. Goplerud agrees specifically to use her best efforts to promote the
interests of Ur-Energy and its Affiliates and shall not use any information she
may acquire with respect to the business and affairs of Ur-Energy and its
Affiliates, for her own purposes or for any purposes other than those of
Ur-Energy and its Affiliates.

 

3

 

 

(2)          Ms. Goplerud will not, at any time after the date of this
Agreement, do or say anything which is likely or intended to damage the goodwill
or reputation of Ur-Energy and its Affiliates, or of any business carried on by
Ur-Energy or its Affiliates, or which may lead any person, other than as part of
good faith negotiations, either to cease to do business with Ur-Energy and its
Affiliates on substantially equivalent terms to those previously offered, or not
to engage in business with Ur-Energy and its Affiliates.

 

(3)          Ms. Goplerud represents and warrants that she is fully able to
enter this Agreement, and to perform all duties, obligations and
responsibilities contemplated. Ms. Goplerud further represents and warrants that
she is not a party to any other agreement which would conflict with the terms of
this Agreement and that neither the execution nor performance of this Agreement
by her will violate, conflict with or result in a breach of any provisions of
another contract, nor will execution and full performance of this Agreement
violate any court order, judgment, writ or injunction applicable to Ms.
Goplerud.

 

(4)          Ms. Goplerud agrees to adhere to the procedures and policies of
Ur-Energy and its Affiliates that may be in place from time to time.

 

2.02Other Activities

 

(1)          It is agreed and acknowledged that Ms. Goplerud may, from time to
time, be requested to furnish her services as a director to another corporation
or similar such position. Permission to provide such services shall be sought by
Ms. Goplerud and shall be granted reasonably by Ur-Energy provided there is no
conflict of interest. No such leave to serve as a director for any non-profit or
other charitable organization shall be required, insofar as such service does
not conflict with the terms of this Agreement.

 

2.03Proprietary and Confidential Information and Work Product

 

(1)          Ms. Goplerud acknowledges that, by reason of her employment with
Ur-Energy and its Affiliates, she has had and will have access to proprietary
and confidential information as defined hereinafter. Ms. Goplerud agrees that,
during and after her employment with Ur-Energy and its Affiliates, she will not
disclose to any person, except in the proper course of her employment and
performance of this Agreement, and will not use for her own purposes or for any
purposes other than those of Ur-Energy and its Affiliates, any Confidential
Information disclosed to or acquired by her.

 

(2)          “Confidential Information” for the purposes of this Agreement means
secret, confidential or proprietary information of Ur-Energy and its Affiliates,
including, but not limited to: data, geological and geophysical information and
analyses, assets, acquisition or production strategies, trade secrets,
information relating to operations, processes or procedures, customer and
supplier lists and other confidential information whether technical, commercial
or financial, business strategies or plans, details of contracts, and marketing
methods, plans or strategies, concerning the business and affairs of Ur-Energy
and its Affiliates. For purposes of this Agreement, the term Confidential
Information does not include any information that is or becomes generally
available to and known by the public (other than as a result of an un-permitted
disclosure directly or indirectly by Ms. Goplerud or another). In addition, Ms.
Goplerud may disclose secret, proprietary or Confidential Information to the
extent (a) she is legally compelled to disclose such information, provided that
Ms. Goplerud shall promptly notify Corporation and/or Ur-Energy of such request
or requirement, if that notification can be made without violating the terms of
such compelled disclosure and Ms. Goplerud uses reasonable efforts to obtain
from the party to whom disclosure is made written assurance that confidential
treatment will be accorded to such portion as is disclosed; (b) such disclosure
is required in any legal proceeding between Ms. Goplerud and Ur-Energy and its
Affiliates in order for Ms. Goplerud to defend or pursue any claim in any legal
or administrative proceeding.

 

4

 

 

(3)          Any and all products of the work performed or created by Ms.
Goplerud under this Agreement or in connection with the services (collectively,
“Work Product”) shall be the sole and exclusive property of Ur-Energy and all
such Work Product shall become the property of Ur-Energy from and at such time
as it is created. Ms. Goplerud shall have no right to use any such Work Product
except in connection with performing Services pursuant to this Agreement.
Without limiting the foregoing, to the greatest extent possible, any and all
Work Product shall be deemed to be “work made for hire” (as defined in the
Copyright Act, 17 U.S.C. §§ 101 et seq.), and Ms. Goplerud hereby
unconditionally and irrevocable transfers and assigns to Ur-Energy all rights,
title and interest Ms. Goplerud currently has or in the future may have by
operation of law or otherwise in or to any Work Product, including, without
limitation, all patents, copyrights, trademarks, service marks and other
intellectual property rights and agrees that Ur-Energy shall have the exclusive
world-wide ownership of all such items, and that no such items shall be treated
as or deemed to be a “joint work” (as defined in the Copyright Act, 17 U.S.C. §§
101 et seq.) of Ms. Goplerud and Ur-Energy or otherwise. Ms. Goplerud further
warrants and agrees to take such other actions as Ur-Energy may reasonable
request to perfect and protect Ur-Energy’s interest in any Work Product.

 

(4)          Ms. Goplerud acknowledges that the breach of any of the covenants
contained in the Section 2.03 concerning Confidential Information and Work
Product will result in irreparable harm and continuing damages to Ur-Energy and
its Affiliates and the business of each or both. Further, Ms. Goplerud
acknowledges and agrees that the remedy at law for any such breach or threatened
breach would be inadequate. Accordingly, in addition to such remedies as may be
available to Ur-Energy or any of its Affiliates at law or in equity in the event
of any such breach or threatened breach, any Court of competent jurisdiction may
issue an injunction (both preliminary and permanent), together with posting of a
bond of $1,000.00, enjoining and restricting the breach or threatened breach of
any such covenant, including, but not limited to, an injunction restraining Ms.
Goplerud from disclosing, in whole or in part, any Confidential Information or
utilizing or disseminating Work Product. Such court of competent jurisdiction
may order Ms. Goplerud to pay all costs and expenses, including reasonable
attorney fees and fees and costs associated with any experts, incurred in
enforcing these provisions (Section 2.03).

 

(5)          In addition, in the event of any breach of Section 2.03 Ur-Energy
and its Affiliates will be relieved of any further obligations pursuant to this
Agreement to make any payments to Ms. Goplerud or provide her with any benefits
as outlined in Section 1.04 except as required by applicable law and as provided
in Section 3.01.

 

(6)          If any provision, or part(s) thereof, of this Section 2.03
governing Confidential Information and Work Product shall be held to be invalid
or unenforceable, such invalidity or unenforceability shall attach only to such
provision(s) and shall not in any way affect or render invalid or unenforceable
any other provisions of this Section 2.03 or any other provisions of this
Agreement, and this Agreement shall be carried out as if such invalid or
unenforceable provision, or part thereof, had been reformed, and any court of
competent jurisdiction or arbiters, as the case may be, are authorized to so
reform such invalid or unenforceable provision, or part thereof, so that it
would be valid, legal and enforceable to the fullest extent permitted by
applicable law.

 

5

 

 

(7)          The obligations of this Section 2.03 shall survive the expiry,
cancellation or termination of this Agreement for any reason.

 

2.04No Solicitation

 

(1)          For a period of 12 months after the expiry, cancellation or
termination of this Agreement for any reason, Ms. Goplerud shall not directly or
indirectly induce or attempt to induce any member of management or professional
staff of Ur-Energy or its Affiliates to terminate his/her employment with
Ur-Energy or its Affiliate to become employed by any business with which Ms.
Goplerud is associated.

 

(2)          Ms. Goplerud acknowledges that the breach of any of the covenants
contained in Section 2.04 concerning this Agreement for non-solicitation of
management and professional staff of Ur-Energy and its Affiliates will result in
irreparable harm and continuing damages to Ur-Energy and its Affiliates and the
business of each or both. Further, Ms. Goplerud acknowledges and agrees that the
remedy at law for any such breach or threatened breach would be inadequate.
Accordingly, in addition to such remedies as may be available to Ur-Energy or
any of its Affiliates at law or in equity in the event of any such breach, any
Court of competent jurisdiction may issue an injunction (both preliminary and
permanent), together with posting of a bond of $1,000.00, enjoining and
restricting the breach or threatened breach of any such covenant, including, but
not limited to, an injunction restraining Ms. Goplerud from soliciting employees
of Ur-Energy or its Affiliates as the events may be. Such court of competent
jurisdiction may order Ms. Goplerud to pay all costs and expenses, including
reasonable attorney fees and fees and costs associated with any experts,
incurred in enforcing these provisions (Section 2.04).

 

2.05Return of Property

 

Upon expiry, cancellation or termination of this Agreement, Ms. Goplerud shall
return to Ur-Energy or the Affiliates of either, any data, property,
documentation, or Confidential Information which is the property of any of these
entities; and, such data, property, documentation or Confidential Information
shall remain the property or Confidential Information of Ur-Energy or its
Affiliates.

 

Article 3– Termination

 

3.01Termination of Agreement

 

(1)          It is understood and agreed that any termination of this Agreement
shall result in the termination of Ms. Goplerud’s service as General Counsel of
Ur-Energy and Ur-Energy’s Affiliates, and any other position as an officer of
Ur-Energy and its Affiliates, from time to time, unless the parties shall agree
otherwise at the time of termination by further written agreement.

 

6

 

 

(2)          Ms. Goplerud may terminate this Agreement by giving Ur-Energy 90
days prior notice in writing pursuant to the provisions of Section 4.01, below.
Such notice is excused in the event of death or if disability occurs and makes
such notice impracticable.

 

(3)          Ur-Energy, through the Corporation, may terminate this Agreement at
any time for just cause without prior notice or pay in lieu of notice. For the
purposes of this Section, “just cause” shall include but is not limited to:

 

(a)theft, fraud or dishonesty by Ms. Goplerud involving the property, business
or affairs of Ur-Energy or its Affiliates, or in carrying out her duties under
this Agreement; or

 

(b)any material breach or non-observance of any material term of this Agreement.
In the case of material breach or non-observance of a material term of this
Agreement, Ur-Energy shall give Notice to Ms. Goplerud (as provided in Section
4.01) of the material breach or non-observance of this Agreement and Ms.
Goplerud shall have thirty (30) days (or such other reasonable period as shall
be determined by the notifying party) to cure the breach or non-observance of a
material term of this Agreement.

 

(4)          Ur-Energy, through the Corporation, may terminate this Agreement
and Ms. Goplerud’s employment for any other reason which does not violate this
Agreement or applicable law. Upon such termination, Ur-Energy will provide Ms.
Goplerud with a lump sum payment equivalent to eighteen months base salary in
effect on such termination to be paid on the sixtieth (60th) day after Ms.
Goplerud’s “separation from service” as defined for purposes of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) (except as otherwise
provided in Section 4.15(2) below), provided Ms. Goplerud has signed and not
revoked a release in the form determined by, and in favor of, Ur-Energy and its
Affiliates or their successors.

 

(5)          In the event of a Change of Control of Ur-Energy (as defined below)
Ms. Goplerud may terminate this Agreement and her employment within twelve (12)
months after such Change of Control for any reason. Upon such termination,
Ur-Energy will provide Ms. Goplerud with a lump sum payment equivalent to
eighteen months base salary in effect on such termination to be paid on the
sixtieth (60th) day after Ms. Goplerud’s “separation from service” as defined
for purposes of Section 409A of the Code (except as otherwise provided in
Section 4.15(2) below), provided Ms. Goplerud has signed and not revoked a
release in the form determined by, and in favor of, Ur-Energy and its Affiliates
or their successors.

 

“Change of Control” shall have occurred on the happening of any of the following
events:

 

(a)50% or more of the voting shares of Ur-Energy become owned beneficially by a
person or group of persons acting jointly or in concert; or

 

(b)the individuals who are members of the Board of Directors of Ur-Energy (the
“Incumbent Board”) cease for any reason to constitute at least fifty percent
(50%) of the Board of Directors of Ur-Energy; provided, however, that if the
election, or nomination for election, of any new Directors was approved by a
vote of at least two-thirds of the Incumbent Board, such new director shall be
considered as a member of the Incumbent Board; or

 

7

 

 

(c)beneficial ownership of assets of Ur-Energy representing 40% or more of the
net book value of the assets of Ur-Energy determined on the basis of the then
most recently published audited financial statements of Ur-Energy, shall be
sold, transferred, liquidated or otherwise disposed of or distributed by
Ur-Energy over a period of one year or less, in any manner whatsoever and
whether in one transaction or in a series of transactions or by plan of
arrangement; or

 

(d)the completion of any transaction or the first of a series of transactions
which would have the same or similar effect as any event or transaction or
series of events or transactions referred to in subsections (a), (b) or (c)
above; or

 

(e)a determination by the Board of Directors of Ur-Energy that there has been a
change, whether by way of a change in the holding of voting shares of Ur-Energy
in the ownership of Ur-Energy’s assets or by any other means, as a result of
which any person, or any group of persons acting jointly or in concert is in a
position to exercise effective control of Ur-Energy.

 

(6)          Upon the termination of Ms. Goplerud’s employment pursuant to
Section 3.01(4) above or upon a Change of Control of Ur-Energy (as defined
above), the Corporation shall establish a trust, substantially in the form
attached hereto as Exhibit A or in such other form as the parties may mutually
agree (the “Trust”). At such time, the Corporation will contribute to the Trust
an amount equal to eighteen months of Ms. Goplerud’s then current base salary.
If Ms. Goplerud is terminated in accordance with Section 3.01(4) or if Ms.
Goplerud terminates employment in accordance with this Section 3.01(5) after a
Change of Control, any severance amounts payable to Ms. Goplerud pursuant to
Sections 3.01(4) or 3.01(5), as applicable, will be paid first out of the Trust.
The parties intend that the Trust shall be structured so that Ms. Goplerud will
not be considered to be in constructive receipt of income or incur an economic
benefit solely on account of adoption or maintenance of the Trust. The assets of
the Trust shall at all times be subject to the claims of the Corporation’s
general creditors until distributed to Ms. Goplerud.

 

(7)          The parties agree that if this Agreement is terminated by
Ur-Energy, through the Corporation, without cause, the payment to Ms. Goplerud
in accordance with the preceding Section 3.01 shall be inclusive of any
statutory amounts required by law upon termination of employment.

 

Article 4– General contract Provisions

 

4.01Notices

 

All notices, requests, demands or other communications (collectively, "Notices")
by the terms hereof required or permitted to be given by one party to any other
party, or to any other person shall be given in writing by personal delivery or
by registered mail, postage prepaid, or by facsimile transmission to such other
party as follows:

 

8

 

 

(a)To Ur-Energy Inc. and the Corporation at:

Ur-Energy USA Inc.

10758 West Centennial Road

Littleton, Colorado 80127

Attention: Chief Financial Officer

 

with a copy to:

 

Fasken Martineau DuMoulin LLP
55 Metcalfe Street, Suite 1300
Ottawa, Ontario K1P 6L5
Attention: Virginia Schweitzer

 

(b)To Ms. Goplerud at:

828 Golden Point Drive

Golden, CO 80401

 

or at such other address as may be given by such party or person to the other
parties hereto in writing from time to time and pursuant to the terms of this
Section.

 

4.02Entire Agreement

 

(1)          This Agreement and the documents referenced and incorporated herein
constitute the entire Agreement between these parties with respect to all of the
matters herein and its execution has not been induced by, nor do any of the
parties rely upon or regard as material, any representations or writings
whatsoever not incorporated herein and made a part hereof.

 

(2)          This Agreement may not be amended or modified in any respect except
by written instrument signed by the parties hereto, with the exception that
Ur-Energy, through the Corporation, may unilaterally modify this Agreement at
any time to avoid non compliance or the possibility of incurring penalties
pursuant to any law or regulation, including specifically but not limited to the
Internal Revenue Code.

 

4.03Inurement

 

This Agreement shall inure to the benefit of and be binding upon the parties,
Ur-Energy and their respective legal personal representatives, heirs, executors,
administrators, successors and permitted assigns.

 

4.04Assignment

 

(1)          Ur-Energy, through the Corporation, will not assign this Agreement
unless agreed to by Ms. Goplerud and Ur-Energy in writing but Ur-Energy shall
have the right to so assign this Agreement without such mutual agreement in the
event of a Change of Control.

 

(2)          Ms. Goplerud’s rights and obligations under this Agreement are
personal and such rights, benefits, and obligations shall not be assigned,
alienated, or transferred without the prior written consent of Ur-Energy, other
than in the case of death, disability or incompetence of Ms. Goplerud, in which
instance any remaining rights or benefits shall be permitted to be assigned or
otherwise legally transferred without written consent.

 

9

 

 

4.05Third Party Beneficiaries

 

This Agreement does not and shall not confer any rights or remedies upon another
person other than the parties including Ur-Energy and their respective
successors and permitted assigns as provided in Sections 4.03 and 4.04.

 

4.06Remedies in Event of Future Dispute

 

(1)          In the event of a future dispute, the parties agree that they will
first attempt to resolve any dispute which does not give rise to injunctive
relief (specifically including but not limited to any dispute concerning
Confidential Information or the provisions of Sections 2.03 and 2.04 hereto)
through confidential mediation to occur within 30 days of Notice by the party
asserting claims or otherwise seeking redress.

 

(2)          In the event that such mediation shall fail, the parties agree to
waive any right to a jury trial and shall proceed with any litigation to the
court in the jurisdiction(s) provided for and agreed upon below.

 

4.07Headings for Convenience Only

 

The division of this Agreement into articles and sections is for convenience of
reference only and shall not affect the interpretation or construction of this
Agreement.

 

4.08Governing Law and Jurisdiction

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Colorado and each of the parties hereto agrees irrevocably to
attorn to the jurisdiction of the courts of the State of Colorado.

 

4.09Severability

 

Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be unenforceable or invalid under applicable law, such
provision shall be ineffective only to the extent of such unenforceability or
invalidity, and the remaining provisions of this Agreement shall continue to be
binding and in full force and effect.

 

4.10Survival

 

Sections 2.03, 2.04, 2.05, 3.01, 4.01, 4.06, 4.07, 4.08, 4.09, 4.10, 4.14 and
4.15 and all defined terms in this Agreement necessary to understand and enforce
those Sections, shall survive the expiry, cancellation or termination for any
reason of this Agreement and such Sections will continue with full force.

 

10

 

 

4.11Counterparts

 

This Agreement may be executed in several counterparts, each of which so
executed shall be deemed to be an original and such counterparts together shall
be but one and the same instrument.

 

4.12Transmission by Facsimile

 

The parties agree that this Agreement may be transmitted by facsimile or similar
device or electronically and that the reproduction of signatures by facsimile or
other electronic means shall be treated as binding as if originals.
Notwithstanding the foregoing, each party undertakes to provide each and every
other party hereto with a copy of the Agreement bearing original signatures
forthwith upon demand.

 

4.13Legal Representation and Legal Expenses

 

Both parties acknowledge the import of this Agreement. Ms. Goplerud has had the
opportunity to retain counsel to review the Agreement and to participate in the
negotiation of its terms and language. If Ms. Goplerud retains counsel,
Ur-Energy will reimburse Ms. Goplerud on demand for all reasonable out-of-pocket
expenses incurred by her for her reasonable independent legal counsel and
services in connection with the negotiation, drafting and signature of this
Agreement. Such reimbursements shall be made no later than sixty (60) days after
such expenses are incurred and shall be subject to such other further provisions
as set forth in Section 4.15 of this Agreement.

 

4.14Attorney’s Fees and Other Costs

 

In the event of any action, including but not limited to litigation,
arbitration, or other similar proceedings, because of any alleged breach of this
Agreement, the prevailing party (-ies) shall be entitled to an award of her or
its/their reasonable attorney fees and costs incurred in the action, including
but not limited to any fees and costs associated with expert witnesses and
litigation consultants, and the costs and fees associated with the appeals,
collection, or enforcement of any judgment or order of court resulting
therefrom. To so recover, it shall not be necessary that the prevailing
party (-ies) prevail in each and every claim or defense. Payment of such
attorney fees and/or costs shall be made within sixty (60) days after the
prevailing party has been determined.

 

4.15Code Section 409A

 

(1)          The expenses eligible for reimbursement under this Agreement are
subject to the additional rules set forth in this Section 4.15. To the extent
they constitute deferred compensation under Code Section 409A, the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during one
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year. Any such reimbursement of
an eligible expense shall be made promptly after proper substantiation of such
expense, but in no event later than the last day of the calendar year following
the calendar year in which the expense was incurred. The right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for any other
benefit.

 

11

 

 

(2)          Notwithstanding any other provision of this Agreement, it is
intended that any payment or benefit which is provided pursuant to or in
connection with this Agreement which is considered to be deferred compensation
subject to Section 409A of the Code shall be provided and paid in a manner, and
at such time, including without limitation payment and provision of benefits
only in connection with the occurrence of a permissible payment event contained
in Section 409A (e.g., separation from service from the Corporation and its
affiliates as defined for purposes of Section 409A of the Code), and in such
form, as complies with the applicable requirements of Section 409A of the Code
to avoid the unfavorable tax consequences provided therein for non-compliance.
Notwithstanding any other provision of this Agreement, the Corporation is
authorized to amend this Agreement in such manner as may be determined by it to
be necessary or appropriate to comply, or to evidence or further evidence
required compliance, with Section 409A of the Code. For purposes of this
Agreement, all rights to payments and benefits hereunder shall be treated as
rights to receive a series of separate payments and benefits to the fullest
extent allowed by Section 409A of the Code. If Ms. Goplerud is a key employee
(as defined in Section 416(i) of the Code without regard to paragraph (5)
thereof) and any of the Corporation’s or any Affiliate’s stock is publicly
traded on an established securities market or otherwise, then payment of any
amount or provision of any benefit under this Agreement which is considered
deferred compensation subject to Section 409A of the Code, and the timing of
which depends on Ms. Goplerud’s separation from service, shall be deferred for
six (6) months after termination of Ms. Goplerud’s employment or, if earlier,
Ms. Goplerud’s death, as required by Section 409A(a)(2)(B)(i) of the Code (the
“409A Deferral Period”). Any amount that otherwise would have been paid during
the 409A Deferral Period shall be paid on the day following the 409A Deferral
Period. Notwithstanding the foregoing, neither the Corporation, nor any of its
Affiliates, nor any of their officers, directors, employees or representatives
shall be liable to Ms. Goplerud for any interest, taxes or penalties resulting
from non-compliance with Section 409A of the Code. For purposes of this
Agreement, termination of employment shall mean a “separation from service”
within the meaning of Section 409A of the Code where it is reasonably
anticipated that no further services would be performed after such date or that
the level of bona fide services Ms. Goplerud would perform after that date
(whether as an employee or independent contractor) would permanently decrease to
no more than 20 percent of the average level of bona fide services performed
over the immediately preceding 36-month period (or, if lesser, Ms. Goplerud’s
period of service).

 

12

 

 

IN WITNESS WHEREOF the parties have duly executed this Employment Agreement on
the dates indicated below,

 

    UR-ENERGY USA INC.             Per: /s/ Wayne W. Heili       Wayne W. Heili,
CEO         SIGNED this day of )     August 24, 2011 )     in the presence of )
      )       )     /s/ ) /s/ Penne A. Goplerud Witness   Penne A. Goplerud

 

The rights and obligations of this Agreement are acknowledged and agreed by
Ur-Energy Inc. and Ur-Energy Inc. agrees to be bound as such rights and
obligations apply to Ur-Energy Inc.

 

UR-ENERGY INC.

 

Per: /s/ Wayne W. Heili   Wayne W. Heili, President & CEO

 

13

 

 

Exhibit A

 

UR-ENERGY USA INC.

SEVERANCE BENEFITS TRUST

 

THIS TRUST AGREEMENT, made as of the _____ day of _______________, _____ (the
“Effective Date”), by and between Ur-Energy USA Inc., a Colorado corporation
(the “Company”), and __________________________ (the “Trustee”).

 

WITNESSETH:

 

WHEREAS, the Company has entered into an Employment Agreement with certain
Participants (as hereinafter defined) listed on Schedule 1, which may be amended
from time to time (the “Agreements”) and may enter into other employment or
separation agreements which may be listed from time to time on Schedule 1; and

 

WHEREAS, the Company desires to establish a trust (the “Trust”) to hold and
invest certain separation payments which the Company and/or its affiliates (i)
have become obligated to pay upon an involuntary termination by the Company or
its affiliates, but which payments have been delayed because of the application
of the Six Month Rule (as hereinafter defined) under Code Section 409A (as
hereinafter defined) or (ii) may become obligated to pay in the event of a
voluntary termination by the Participant or involuntary termination by the
Company or its affiliates within 12 months after a “Change of Control” (as
hereinafter defined); and

 

WHEREAS, the Trustee is not a party to the Agreements and is only obligated to
pay Participants under the Agreements to the extent of the assets held in the
Trust and credited to an Account (as hereinafter defined) in the name of the
Participant; and

 

WHEREAS, the aforesaid obligations of the Company are not funded or otherwise
secured; and

 

WHEREAS, it is intended that the amounts held in trust be subject to the claims
of the Company’s general creditors;

 

NOW, THEREFORE, the Company and the Trustee agree as follows:

 

Article 1
Definitions

 

1.1           “Agreement” means the Employment Agreements or other agreements
listed on Schedule 1.

 

1.2           “Board” means the Board of Directors of the Company.

 

1.3           “Change of Control” as it relates to any Participant has the
meaning given thereto in the Participant’s Agreement.

 

 

 

 

1.4           “Code” means the Internal Revenue Code of 1986, as amended.

 

1.5           “Code Section 409A” means Section 409A of the Code and applicable
regulations and guidance issued thereunder.

 

1.6           “Company” means Ur-Energy USA, Inc., its successors and assigns,
and as applicable, any affiliate.

 

1.7           “Interest” means the actual earnings on the amounts contributed to
the Trust on behalf of a Participant after a Triggering Event in accordance with
Section 2.1 and invested by the Trustee pursuant to Article 6.

 

1.8           “Participant” means an employee or a former employee of the
Company or an Affiliate who is or may become entitled to severance benefits
under an Agreement.

 

1.9           “Six Month Period” means the period beginning on the Participant’s
“separation from service” (as such term is defined in an Agreement or if not so
defined, as defined in Code Section 409A) and ending on the day that is six
months thereafter.

 

1.10         “Six Month Rule” means the requirement under Code Section 409A to
delay for six months the payment of certain severance amounts payable to certain
“specified employees” within the meaning of Code Section 409A.

 

1.11         “Triggering Event” is either (a) a Change of Control or (b) an
event (e.g., termination of employment) that triggers payment of severance
amounts due to a Participant under an Agreement, which payments are delayed in
accordance with the Six Month Rule.

 

Article 2
Establishment of Trust

 

2.1           The Company hereby makes an initial deposit with the Trustee of
one hundred dollars ($100) which shall become the initial principal of the Trust
to be held in trust, administered and disposed of by the Trustee as provided in
this Trust Agreement. Promptly following a Triggering Event for a Participant,
the Company shall make such further deposits in cash in an amount that is
sufficient to pay such Participant the severance amounts to which such
Participant is or may become entitled under the terms of the applicable
Agreement, which amounts either are delayed in accordance with the Six Month
Rule or depend on the Participant’s termination after the Change of Control, and
to maintain such amounts until the obligations hereunder are fully paid.

 

2.2           The Trustee, shall establish a separate account (each an
“Account”) under the Trust for each Participant, to which it shall credit
contributions it receives which are to be paid by the Company to that
Participant under his or her Agreement. The Trustee shall have no right or
obligation to compel any contributions from the Company.

 

2.3           Subject to Section 16.2, the Trust is irrevocable and may not be
amended or modified except to the extent provided under Section 16.1.

 

- 2 -

 

 

2.4           The Trust is intended to be a grantor trust, of which the Company
is the grantor, within the meaning of subpart E, part I, subchapter J, chapter
1, subtitle A of the Code and shall be construed accordingly. All interest and
other income earned on the investment of the Trust assets shall for such
purposes be the property of, and taxable to, the Company. All taxes on or with
respect to the assets of the Trust shall be payable by the Company from its
separate funds and shall not be charged against or paid out of the Trust.

 

2.5           The principal of the Trust, and any earnings thereon, shall be
held separate and apart from other funds of the Company and shall be used
exclusively for the uses and purposes of Participants and general creditors as
herein set forth. Participants and their beneficiaries shall have no preferred
claim on, or any beneficial ownership interest in, any assets of the Trust. Any
rights created under any Agreement or this Trust Agreement shall be mere
unsecured contractual rights of Participants and their beneficiaries against the
Company. Any assets held by the Trust will be subject to the claims of the
Company’s general creditors under federal and state law in the event the Company
becomes Insolvent, as defined in Article 4 herein. This Trust permits the
participation of the Company and Affiliates (each of the Company and Affiliates,
an “Affiliated Group Member” and collectively, the “Affiliated Group Members”)
in order to reduce the administrative and other costs associated with the Trust
and any Agreement and to gain certain economies of scale. The participation of
the Affiliated Group Members in this Trust is not intended to, shall not, and
shall not be deemed to, confer upon any other Affiliated Group Member, any
ownership or other legal or beneficial interest of any kind or nature in any
amounts (including the earnings thereon) actually contributed to the Trust by
any other Affiliated Group Member. Further, no creditor, receiver, trustee,
successor or assign or other entity) claiming any interest in the property or
assets of any Affiliated Group Member shall recover from, or claim any interest
in, the Trust or any Trust assets other than with respect to the contributions
actually contributed by such Affiliated Group Member and the earnings thereon.
Notwithstanding anything herein to the contrary, there is deemed to exist a
separate trust for the contributions (and investment income thereon) contributed
by each Affiliated Group Member. Notwithstanding anything herein to the
contrary, only the assets of the Trust that relate directly to the Accounts of
Participants who are current or former employees of an Affiliated Group Member
shall be considered assets of such Affiliated Group Member which are subject to
the claims of the general creditors of such Affiliated Group Members under
federal and state law in the event of such Affiliated Group Member becomes
Insolvent.

 

2.6           The Company, in its sole discretion, may at any time, or from time
to time, make additional deposits of cash in trust with the Trustee to augment
the principal to be held, administered and disposed of by the Trustee as
provided in this Trust Agreement.

 

Article 3
Payments to Participants and Beneficiaries

 

3.1           Schedule 1 lists the Agreements covered by the Trust as of the
Effective Date. The Company may amend Schedule 1 at any time to add one or more
Agreements, or remove one or more Agreements only after all payments under each
such Agreement has been made in full and the Company certifies the same in
writing to the Trustee and the Participant. Such removal shall become effective
ten (10) days after receipt of such notice unless the Participant sends a
written notice to the Company with a copy to the Trustee objecting to such
removal. In the event such an objection is made in accordance with the preceding
sentence, the Trustee shall not distribute any assets credited to such
Participant’s Account until the dispute is resolved in accordance with Section
9.6 hereof. The Agreements may be amended in accordance with their terms at any
time.

 

- 3 -

 

 

3.2           No later than ten (10) days prior to the end of the Six Month
Period with respect to a Participant, the Company shall certify to the Trustee
in writing the date as of which such Six Month Period will end, the form in
which the Participant’s severance is to be paid and the amount of severance to
be paid and the amounts of any federal, state or local taxes required to be
withheld with respect to the payment of benefits pursuant to the terms of an
Agreement. Within ten (10) days after receipt of such notice, unless the Trustee
is informed of a dispute by written notice from either the Company or the
Participant, the Trustee shall make payment to the Participant of the amount
credited to the Account of such Participant including any Interest earned
thereon from the date of the Participant’s separation from service, reduced by
all taxes required to be withheld in accordance with the aforesaid
certification. The Trustee shall transmit such withheld amounts to the Company,
which shall pay such amounts to the appropriate taxing authorities.

 

3.3           In the event of the Participant’s death after a separation from
service, any amounts payable from the Trust to the Participant shall be paid to
the Participant’s beneficiary as soon as administratively practicable after the
death of the Participant. A Participant may designate or change a beneficiary in
the form set forth in Schedule 2 hereto.

 

3.4           If the amount credited to a Participant’s Account under the Trust
is not sufficient to make payments of benefits in accordance with the terms of
any Agreement, the Company shall promptly contribute to the Trust an amount
equal to the shortfall or pay such amount directly to the Participant or
beneficiary. The Participant or the beneficiary, as the case may be, shall
notify the Trustee and the Company in writing if the amount paid in accordance
with Sections 3.2 or 3.3 is not sufficient to cover the benefits provided for
under the terms of his or her Agreement.

 

Article 4
Trustee Responsibility Regarding Payments to
Trust Beneficiary When the Company is Insolvent

 

4.1           At all times during the continuation of the Trust, as provided in
Sections 2.4 and 2.5 hereof, the principal and income of the Trust shall be
subject to claims of general creditors of the Company under federal and state
law as set forth below.

 

4.2           The Trustee shall cease payment of benefits to Participants and
beneficiaries if he is notified in accordance with Section 4.3 that the Company
is Insolvent. The Company shall be considered “Insolvent” for purposes of this
Trust Agreement if (i) the Company is unable to pay its debts as they become
due, or (ii) the Company is subject to a pending proceeding as a debtor under
the United States Bankruptcy Code.

 

4.3           The Chief Executive Officer of the Company shall notify the
Trustee in writing of the Company’s Insolvency promptly after the Company
becomes Insolvent. If a person claiming to be a creditor of the Company alleges
in writing to the Trustee that the Company has become Insolvent, the Trustee
shall determine whether the Company is Insolvent and, pending such
determination, the Trustee shall discontinue payment of benefits to Participants
or beneficiaries. The Trustee shall promptly communicate any such determination
to the Chief Executive Officer of the Company in writing.

 

- 4 -

 

 

4.4           Unless the Trustee has received written notice from the Company or
a person claiming to be a creditor of the Company alleging that the Company is
Insolvent, or otherwise has actual knowledge of the Company’s Insolvency, the
Trustee shall have no duty to inquire whether the Company is Insolvent. The
Trustee may in all events rely on such evidence concerning the Company’s
solvency as may be furnished to the Trustee and that provides the Trustee with a
reasonable basis for making a determination concerning the Company’s solvency.

 

4.5           If at any time the Trustee has determined that the Company is
Insolvent, the Trustee shall discontinue payments to Participants or
beneficiaries and shall hold the assets of the Trust for the benefit of the
Company’s general creditors until directed otherwise by a court of competent
jurisdiction. Nothing in this Trust Agreement shall in any way diminish any
rights of Participants or beneficiaries to pursue their rights as general
creditors of the Company with respect to benefits due under the Agreement or
otherwise.

 

4.6           The Trustee shall resume the payment of benefits to Participants
or beneficiaries in accordance with Article 3 of this Trust Agreement only after
the Trustee has determined that the Company is not Insolvent (or is no longer
Insolvent). Any such determination made by the Trustee shall be final and
binding. The Trustee shall promptly communicate any such determination to the
Chief Executive Officer of the Company in writing.

 

Article 5
Payments to the Company

 

5.1           Except as provided below, the Company shall have no right or power
to direct the Trustee to return to the Company or to divert to others any assets
credited to an Account before the date the proceeds of such Account have been
paid to Participants and beneficiaries pursuant to the terms of the applicable
Agreements. Notwithstanding the foregoing, if as of the date that is three years
from the date of the Change of Control, a Participant has not experienced a
termination of employment that would entitle the Participant to receive
severance under his or her Agreement, the assets in the Participant’s Account
may be returned to the Company at any time prior to the Participant’s
termination of employment that would entitle the Participant to receive
severance under his or her Agreement. The Trustee shall return such excess funds
in the Trust as shall reasonably be requested by the Company, provided that
either (a) the Company and each Participant under the Trust provide a written
certification to the Trustee that all amounts due under the Agreements have been
paid in full or (b) such request is made no less than three years from the date
of the Change of Control.

 

Article 6
Investment Authority

 

6.1           All rights associated with the assets of the Trust shall be
exercised by the Trustee or his or her designee, and shall in no event be
exercisable by or rest with the Participants. Assets in the Trust shall be
invested within the Company’s core group of banks and financial institutions as
defined in the Company’s Treasury and Investment Policy, as amended from time to
time, in money market securities or United States treasuries with maturities of
one (1) month or less. The Trustee shall have no authority or responsibility to
invest the Trust assets in any other instruments or securities, regardless of
whether the investments listed hereunder would otherwise be considered
appropriate under the Prudent Investor Act or other applicable law.

 

- 5 -

 

 

Article 7
Disposition of Income

 

7.1           Each Account shall reflect an undivided interest in the assets of
the Trust and shall not require any segregation of particular assets. The
Trustee shall allocate investment income and expenses generated from amounts
attributable to the Accounts of Participants who have separated from service in
proportion to their balances. The Trustee shall allocate investment income and
expenses generated from amounts attributable to the Accounts of Participants who
have not separated from service to a separate earnings account for the Company
(the “Earnings Account”). During the term of the Trust, all income received by
the Trust, net of taxes withheld, shall be accumulated and used to pay amounts
due to Participants (except with amounts to be allocated to the Earnings
Account, which shall be paid to the Company). Assets allocated to an Account
under the Trust for one Agreement may not be used to provide benefits under any
other Agreement.

 

Article 8
Accounting by Trustee

 

8.1           The Trustee shall keep accurate and detailed records of all
investments, receipts, disbursements and all other transactions required to be
made, including such specific records as shall be agreed upon in writing between
the Company and the Trustee. Within ninety (90) days following the close of each
calendar year, and within ninety (90) days after the removal or resignation of
the Trustee, the Trustee shall deliver to the Company a written account of his
administration of the Trust during such year or during the period from the close
of the last preceding year to the date of such removal or resignation, setting
forth all investments, receipts, disbursements and other transactions effected
by him, including the fees and expenses paid, and showing all cash and other
property held in the Trust at the end of such year or as of the date of such
removal or resignation, as the case may be.

 

8.2           Unless the Company shall have filed with the Trustee written
exceptions or objections to any accounting under Section 8.1 within 120 days
after receipt thereof, the Company shall be deemed to have approved such
accounting; and in such case or upon the written approval by the Company of any
such accounting, the Trustee shall be forever released and discharged with
respect to all matters and things contained in such accounting as though it had
been settled by decree of a court of competent jurisdiction in an action or
proceeding to which the Company and all persons having any beneficial interest
in the Trust were parties.

 

Article 9
Power and Responsibility of Trustee

 

9.1           The Trustee shall act with the care, skill, prudence and diligence
under the circumstances then prevailing that a prudent person acting in like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims, provided, however, that the
Trustee shall incur no liability to any person for any action taken pursuant to
a direction, request or approval given by the Company which is contemplated by,
and in conformity with the terms of this Trust Agreement and is given in writing
by the Company. In the event of a dispute between the Company and a Participant
or beneficiary, the Trustee may apply to a court of competent jurisdiction to
resolve the dispute.

 

- 6 -

 

 

9.2           The Trustee may hire agents, accountants, actuaries, investment
advisors, financial consultants or other professionals to assist him in
performing any of his duties or obligations hereunder and the fees of such
professionals shall be considered administrative expenses of the Trust.

 

9.3           The Trustee shall have, without exclusion, all powers conferred on
trustees by applicable law, unless expressly provided otherwise herein, and
shall be authorized to take all actions that the Trustee may deem necessary or
proper to carry out any of the powers set forth in this Trust Agreement or
otherwise in the best interest of the Trust.

 

9.4           Notwithstanding any powers granted to the Trustee pursuant to this
Trust Agreement or applicable law, the Trustee shall not have any power that
could give the Trust the objective of carrying on a business and dividing the
gains therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Code.

 

9.5           The Trustee may consult with and rely upon counsel, who may be
counsel for the Company or for the Trustee in his individual capacity, and shall
not be deemed imprudent by reason of his taking or refraining from taking any
action in accordance with the opinion of counsel.

 

9.6           Any dispute between the Company and a Participant or beneficiary
with respect to an Account hereunder shall be deemed resolved if either (i) the
Trustee shall have received a written notice signed by the Company and such
Participant or beneficiary as to the resolution of such dispute, or (ii) the
Trustee shall have received a copy of a final, non-appealable order of any court
having jurisdiction with respect to such matter.

 

Article 10
Indemnification

 

10.1         The Company agrees, to the maximum extent permitted by law, to
indemnify and hold the Trustee harmless from and against any liability that the
Trustee may incur in the administration of the Trust (including attorneys’ fees
and expenses), unless arising from the Trustee’s own gross negligence, willful
misconduct, or willful breach of the provisions of his obligations under this
Trust Agreement. The Trustee shall not be required to give any bond or any other
security for the faithful performance of his duties under this Trust Agreement,
except as required by law.

 

10.2         Any amount payable to the Trustee under this Article 10 and not
previously paid by the Company shall be paid by the Company promptly upon
written demand therefor by the Trustee. The provisions of this Article 10 shall
survive the termination of this Trust Agreement.

 

- 7 -

 

 

Article 11
No Duty to Advance Funds

 

11.1         Nothing contained in this Trust Agreement shall require the Trustee
to risk or expend his own funds in the performance of the duties of the Trustee
hereunder. In the acceptance and performance of his duties hereunder, the
Trustee acts solely as trustee and not in his individual capacity, and all
persons, having any claim against the Trustee related to this Trust Agreement or
the actions or agreements of the Trustee contemplated hereby shall look solely
to the Trust for the payment or satisfaction thereof unless the Trustee’s
conduct has been willful or grossly negligent.

 

Article 12
Communications

 

12.1         The Trustee shall not be responsible in any respect for
administering the Agreements nor shall the Trustee be responsible for the
adequacy of the Trust to meet and discharge any payments and liabilities under
the Agreements. The Trustee shall be fully protected in relying upon any written
notice, instruction, direction or other communication signed by an officer of
the Company designated pursuant to this Trust Agreement. The Company, from time
to time, shall furnish the Trustee with the names and specimen signatures of the
designated officers of the Company and shall promptly notify the Trustee of the
termination of office of any designated officer of the Company and the
appointment of a successor thereto. Until notified to the contrary, the Trustee
shall be fully protected in relying upon the most recent list of the designated
officers of the Company furnished to it by the Company.

 

12.2         The Trustee shall be entitled conclusively to rely upon any written
notice, instruction, direction, certificate or other communication believed by
him to be genuine and to be signed by the proper person or persons.

 

12.3         Until written notice is received to the contrary, communications to
the Trustee shall be sent to __________________________________________________;
communications to the Company shall be sent to it at its office at
______________________________________. Notice will be deemed received by the
Trustee or Company upon the date that such notice is either (1) delivered by
hand, (2) sent by telecopy, (3) sent by certified mail and the certified receipt
is signed, or (4) sent by any other method of delivery or mail which is
evidenced by a receipt of delivery signed by any employee or agent of the
Trustee or Company.

 

Article 13
Compensation and Expenses of Trustee

 

13.1         The Company shall pay all administrative expenses of the Trust and
the Trustee’s fees and expenses within thirty (30) days of receipt of an invoice
therefor.

 

Article 14
Resignation and Removal of Trustee

 

14.1         The Trustee may resign at any time by written notice to the
Company, which shall be effective sixty (60) days after receipt of such notice
unless the Company and the Trustee agree otherwise.

 

- 8 -

 

 

14.2         The Trustee may be removed by the Company on sixty (60) days’
written notice or upon shorter notice accepted by the Trustee; provided,
however, that, if a Triggering Event has occurred for a Participant(s) and
payment of such Participant’s benefit under an Agreement has not yet been made
in full either by the Trust or by the Company or if there is a dispute as to
payment, the Trustee shall only be removed with the prior written consent of any
such Participant(s).

 

14.3         Upon resignation or removal of the Trustee and appointment of a
successor trustee, all assets shall subsequently be transferred to the successor
trustee. The transfer shall be completed within ninety (90) days after receipt
of the appointment of a successor trustee, unless the Company extends the time
limit.

 

14.4         If the Trustee resigns or is removed, a successor trustee shall be
appointed by the Company as provided in Article 15 prior to the effective date
of such resignation or removal. Notice of such appointment shall be sent to the
Trustee together with all information necessary for the Trustee to transfer the
assets in accordance with Section 14.3. If no such appointment has been made,
the Trustee may apply to a court of competent jurisdiction for appointment of a
successor or for instructions. All expenses of the Trustee in connection with
the proceeding shall be allowed as administrative expenses of the Trust.

 

Article 15
Appointment of Successor

 

15.1         If the Trustee resigns or is removed in accordance with Article 14
hereof, the Company may appoint any individual, bank or trust company authorized
under the laws of the State of [_________________] as a successor to replace the
Trustee upon resignation or removal. The appointment shall be effective when
accepted in writing by the new trustee, who shall have all of the rights and
powers of the former Trustee, including ownership rights in the Trust assets.
The former Trustee shall execute any instrument necessary or reasonably
requested by the successor trustee to evidence the transfer.

 

15.2         The successor trustee shall not be responsible for, and the Company
shall indemnify and defend the successor trustee from, any claim or liability
resulting from any action or inaction of any prior trustee or from any other
past event, or any condition existing at the time it becomes successor trustee.

 

Article 16
Amendment or Termination

 

16.1         This Trust Agreement (including Schedule 1) may be amended by a
written instrument executed by Trustee and the Company. Notwithstanding the
foregoing, no such amendment shall adversely affect any Participant without the
prior written consent of such Participant nor shall such amendment make the
Trust revocable. The Trustee, upon written advice of counsel, may amend the
provisions of this Trust Agreement to the extent required by applicable law.

 

- 9 -

 

 

16.2         The Trust shall terminate as of the earliest of (a) the date on
which no Participants or beneficiaries are entitled to benefits pursuant to the
terms of any Agreement covered by the Trust, (b) the day which is twenty-one
years after the date of this Trust Agreement, or (c) a determination by the
Board, based on an opinion of legal counsel that either judicial authority or
the opinion of the U.S. Department of Labor, Treasury Department or Internal
Revenue Service (as expressed in proposed or final regulations, advisory
opinions or rulings, or similar administrative announcements) creates a
significant risk that the interest of a Participant in this Trust is includable
for federal income tax purposes in the gross income of the Participant prior to
actual payment of Agreement benefits to the Participant. Upon termination of the
Trust any assets remaining in the Trust, after payment of all fees and expenses
of the Trust, shall be returned to the Company.

 

Article 17
Prohibition of Assignment of Interest

 

17.1         No interest, right or claim in or to any part of the Trust or any
payment therefrom by any Participant or beneficiary shall be assignable,
transferable or subject to sale, mortgage, pledge, hypothecation, commutation,
anticipation, garnishment, attachment, execution or levy of any kind, and the
Trustee shall not recognize any attempt to assign, transfer, sell, mortgage,
pledge, hypothecate, commute or anticipate the same, except to the extent
required by law.

 

Article 18
Miscellaneous

 

18.1         This Trust Agreement shall be interpreted, construed and enforced,
and the Trust hereby created shall be administered, in accordance with the laws
of the United States and of the State of Colorado (excluding the law thereof
which requires the application of or reference to the law of any other
jurisdiction) except to the extent preempted by the Employee Retirement Income
Security Act of 1974, as amended. The parties further agree that any action or
proceeding brought by any party to enforce any right, assert any claim, or
obtain any relief whatsoever in connection with this Trust Agreement shall be
commenced by such party exclusively in the federal or state courts, located
within Denver, Colorado.

 

18.2         The Company shall, at any time and from time to time, upon the
reasonable request of the Trustee, execute and deliver such further instruments
and do such further acts as may be necessary or proper to effectuate the purpose
of this Trust Agreement.

 

18.3         The titles to Articles of this Trust Agreement are placed herein
for convenience of reference only, and this Trust Agreement is not to be
construed by reference thereto.

 

18.4         This Trust Agreement shall bind and inure to the benefit of the
successors and assigns of the Company and the Trustee, respectively.

 

18.5         This Trust Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute but one instrument, which may be sufficiently evidenced by any
counterpart.

 

18.6         If any provision of this Trust Agreement is determined to be
invalid or unenforceable the remaining provisions shall not for that reason
alone also be determined to be invalid or unenforceable.

 

- 10 -

 

 

18.7         Each Participant and beneficiary is an intended third-party
beneficiary under this Trust, and shall be entitled to enforce all terms and
provisions hereof with the same force and effect as if such person had been a
party hereto.

 

Article 19
Effective Date

 

19.1         The effective date of this Trust Agreement shall be _____________.

 

IN WITNESS WHEREOF, the parties hereto have caused this Trust Agreement to be
executed in their respective names by their duly authorized officers under their
corporate seals as of the day and year first above written.

 



  UR-ENERGY USA INC.       By:   Its       [________________________]- Trustee



 

- 11 -

 

 

UR-ENERGY USA INC. BENEFITS TRUST

 

Schedule 1

 

LIST OF AGREEMENTS COVERED

 

The following Employment Agreements (collectively referred to as the
“Agreements”) are subject to this Trust:

 

(1)         Amended and Restated Employment Agreement Between
______________________ and _________________, dated ___________________

 

 

 

 

Schedule 2

 

Beneficiary Designation and Change Form

 

I hereby revoke any and all prior beneficiary designations that I may have made
with respect to my Ur-Energy Severance Trust. In the event of my death prior to
the receipt of all the proceeds of my account, I hereby designate the following
person or entity as the primary beneficiary of my account:

  

Primary Beneficiary

 

Name:       Address:               Relationship:   

 

In the event my primary beneficiary should predecease me, I hereby designate the
following person or entity as the secondary beneficiary of my __________:

 

Secondary Beneficiary

 

Name:       Address:               Relationship:   

 

Dated:   _________________________       Employee:
_______________________________

 

 

 

 

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is entered into between
Penne A. Goplerud (“Ms. Goplerud”) and Ur-Energy USA Inc. (“Corporation”) to be
effective October 24, 2011.

 

WHEREAS, Ms. Goplerud and Corporation entered into that certain Employment
Agreement (“Agreement”) effective May 17, 2011, whereby Ms. Goplerud agreed to
be employed by and the Corporation agreed to employ Ms. Goplerud as Secretary
and General Counsel of Ur-Energy Inc. in accordance with the Agreement;

 

WHEREAS, the Corporation wishes to amend the dispute resolution provision of all
executive agreements of the Corporation, to which Ms. Goplerud agrees, and which
necessitates an amendment to this Agreement.

 

WHEREAS Ur-Energy Inc. acknowledges its rights and obligations under the
Agreement and this Amendment;

 

NOW, THEREFORE, for mutual consideration as set forth, the parties agree as
follows:

 

1.           The parties agree that Section 4.06 (1) shall read as follows:

 

Remedies in Event of Future Dispute

 

In the event of a future dispute, the parties agree that they will first attempt
to resolve any dispute which does not give rise to injunctive relief
(specifically including but not limited to any dispute concerning Confidential
Information or the provisions of Sections 2.04 and 2.05 hereto) through
confidential mediation to occur within 30 days of Notice by the party asserting
claims or otherwise seeking redress. For purposes of this Section 4.06 (1), the
parties shall each pay any legal costs (including attorney fees and other
related expenses) incurred in dispute resolution pursuant to this Section 4.06
(1), provided, however, the costs of the mediation/mediator, if any, shall be
borne by the Corporation.

 

The parties agree that no other changes or amendments are made to Section 4.06
“Remedies in Event of Future Dispute.”

 

3.           The parties agree that all remaining terms and conditions of the
Agreement shall remain unchanged and in full force and effect. All capitalized
terms used but not otherwise defined herein have the defined meanings given to
them in the Agreement.

 

 

 

 

IN WITNESS WHEREOF the parties have duly executed this Amendment to Employment
Agreement on the date indicated below.

 

  UR-ENERGY USA INC.         By: /s/ Roger L. Smith     Roger L. Smith,
President

 

SIGNED this ____ day )   of November 2011, in the presence of )     )     )  
/s/ Jeffrey T. Klenda ) /s/ Penne A. Goplerud Witness   Penne A. Goplerud

 

The rights and obligations of this Agreement are acknowledged and agreed by
Ur-Energy Inc. and Ur-Energy Inc. agrees to be bound as such rights and
obligations apply to Ur-Energy Inc.

 

UR-ENERGY INC.

 

By: /s/ Wayne W. Heili     Wayne W. Heili, President     & Chief Executive
Officer  

 

2

 

 

AMENDMENT NO. 2 TO

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (“Amendment No. 2”) is entered into
between Penne A. Goplerud (“Ms. Goplerud”) and Ur-Energy USA Inc.
(“Corporation”) to be effective January 1, 2013 (the “Effective Date” of this
Amendment No. 2).

 

WHEREAS, Ms. Goplerud and Corporation entered into that certain Employment
Agreement effective May 17, 2011, as previously amended October 24, 2011
(“Agreement”) whereby Ms. Goplerud agreed to be employed by and the Corporation
agreed to employ Ms. Goplerud as Corporate Secretary and General Counsel of
Ur-Energy Inc. in accordance with the Agreement;

 

WHEREAS, the Corporation wishes to amend the vacation and sick leave provisions
of all executive agreements of the Corporation to provide for Paid Time Off
similar to other employees of the Corporation, to which Ms. Goplerud agrees, and
which necessitates an amendment to the Agreement.

 

WHEREAS Ur-Energy Inc. acknowledges its rights and obligations under the
Agreement and the Amendment;

 

NOW, THEREFORE, for mutual consideration as set forth, the parties agree as
follows:

 

1.           The parties agree that Sections 1.05 and 1.06 of the Agreement
shall be replaced with a revised Section 1.05, which shall read as follows:

 

Paid Time Off (“PTO”)

 

In lieu of vacation or paid sick leave, Ms. Goplerud shall be entitled to thirty
(30) days of PTO each twelve-month period, which shall accrue commencing the
Effective Date hereof at the rate of 9.23 hours each pay period (bi-weekly).
This accrual of PTO will be added to the existing hours of PTO credited to the
Corporation’s payroll records for Ms. Goplerud at the Effective Date. Ms.
Goplerud may carry no more than 150% of one year’s PTO at any given time. If Ms.
Goplerud’s accrued PTO reaches the 150% maximum, no further PTO will accrue
until PTO is used and the balance is reduced below the maximum. In the event of
termination, Ms. Goplerud will be paid all accrued PTO at the time of
separation.

 

2.           The parties agree that all remaining terms and conditions of the
Agreement shall remain unchanged and in full force and effect. All capitalized
terms used but not otherwise defined herein have the defined meanings given to
them in the Agreement.

 

3

 

 

IN WITNESS WHEREOF the parties have duly executed this Amendment No. 2 to
Employment Agreement on the date indicated below.

 

  UR-ENERGY USA INC.         By: /s/ Wayne W. Heili     Wayne W. Heili, Chief
Executive Officer

 

SIGNED this ____ day )   of April 2013, in the presence of )     )     )   /s/
Jeffrey T. Klenda ) /s/ Penne A. Goplerud Witness   Penne  A. Goplerud

 

The rights and obligations of this Agreement are acknowledged and agreed by
Ur-Energy Inc. and Ur-Energy Inc. agrees to be bound as such rights and
obligations apply to Ur-Energy Inc.

 

UR-ENERGY INC.

 

By: /s/ Wayne W. Heili     Wayne W. Heili     President/Chief Executive Officer
 

 

4

 